Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,706573 and claims 1-23 of U.S. Patent No. 10,621,744.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variant.

Claim 9 of U.S. Patent No. 10,706573 discloses limitation of claim 1.
Claim 2 of U.S. Patent No. 10,706573 discloses limitation of claim 2.
Claim 6 of U.S. Patent No. 10,706573 discloses limitation of claim 3.
Claim 7 of U.S. Patent No. 10,706573 discloses limitation of claim 4.
Claim 8 of U.S. Patent No. 10,706573 discloses limitation of claim 5.
Claim 9 of U.S. Patent No. 10,706573 discloses limitation of claim 6.
Claim 9  of U.S. Patent No. 10,706573 discloses limitation of claim 7.
Claim 2 of U.S. Patent No. 10,706573 discloses limitation of claim 8.
Claim 3 of U.S. Patent No. 10,706573 discloses limitation of claim 9.
Claim 4 of U.S. Patent No. 10,706573 discloses limitation of claim 10.
Claim 10 of U.S. Patent No. 10,706573 discloses limitation of claim 11.
Claim 11 of U.S. Patent No. 10,706573 discloses limitation of claim 12.
Claim 12 of U.S. Patent No. 10,706573 discloses limitation of claim 13.
Claim 20 of U.S. Patent No. 10,706573 discloses limitation of claim 14.
Claim 14 of U.S. Patent No. 10,706573 discloses limitation of claim 15.
Claim 18 of U.S. Patent No. 10,706573 discloses limitation of claim 16.
Claim 19 of U.S. Patent No. 10,706573 discloses limitation of claim 17.
Claim 18 of U.S. Patent No. 10,706573 discloses limitation of claim 18.
Claim 20 of U.S. Patent No. 10,706573 discloses limitation of claim 19.
Claim 15 of U.S. Patent No. 10,706573 discloses limitation of claim 20.


Claim 9  of U.S. Patent No. 10,621,744 discloses limitation of claim 1.
Claim 1 of U.S. Patent No. 10,621,744 discloses limitation of claim 2.
Claim 6 of U.S. Patent No. 10,621,744 discloses limitation of claim 3.
Claim 7 of U.S. Patent No. 10,621,744 discloses limitation of claim 4.
Claim 8 of U.S. Patent No. 10,621,744 discloses limitation of claim 5.
Claim 9 of U.S. Patent No. 10,621,744 discloses limitation of claim 6.
Claim 9 of U.S. Patent No. 10,621,744 discloses limitation of claim 7.
Claim 2 of U.S. Patent No. 10,621,744 discloses limitation of claim 8.
Claim 3 of U.S. Patent No. 10,621,744 discloses limitation of claim 9.
Claim 4 of U.S. Patent No. 10,621,744 discloses limitation of claim 10.
Claim 10 of U.S. Patent No. 10,621,744 discloses limitation of claim 11.
Claim 11 of U.S. Patent No. 10,621,744 discloses limitation of claim 12.
Claim 12 of U.S. Patent No. 10,621,744 discloses limitation of claim 13.
Claim 12 of U.S. Patent No. 10,621,744 discloses limitation of claim 13.
Claim 22 of U.S. Patent No. 10,621,744 discloses limitation of claim 14.
Claim 14 of U.S. Patent No. 10,621,744 discloses limitation of claim 15.
Claim 19 of U.S. Patent No. 10,621,744 discloses limitation of claim 16.
Claim 20 of U.S. Patent No. 10,621,744 discloses limitation of claim 17.
Claim 22 of U.S. Patent No. 10,621,744 discloses limitation of claim 18.
Claim 22 of U.S. Patent No. 10,621,744 discloses limitation of claim 19.
Claim 15 and 16 of U.S. Patent No. 10,621,744 discloses limitation of claim 20.





 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663